 


114 HR 2469 IH: Columbia River Basin Restoration Act of 2015
U.S. House of Representatives
2015-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 2469 
IN THE HOUSE OF REPRESENTATIVES 
 
May 20, 2015 
Mr. Blumenauer (for himself, Ms. Bonamici, and Mr. DeFazio) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Federal Water Pollution Control Act to establish within the Environmental Protection Agency a Columbia River Basin Restoration Program. 
 
 
1.Short titleThis Act may be cited as the Columbia River Basin Restoration Act of 2015. 2.FindingsCongress finds that— 
(1)the Columbia River is the largest river in the Pacific Northwest by volume; (2)the river is 1,243 miles long, with a drainage basin that includes 259,000 square miles, extending to 7 States and British Columbia, Canada, and including all or part of— 
(A)multiple national parks; (B)components of the National Wilderness Preservation System; 
(C)national monuments; (D)national scenic areas; 
(E)national recreation areas; (F)other areas managed for conservation; and 
(G)multiple tribal reservations and over 45,000,000 acres of tribally comanaged land; (3)the Columbia River Basin and associated tributaries (referred to in this Act as the Basin) provide significant ecological and economic benefits to the Pacific Northwest and the entire United States; 
(4)traditionally, the Basin includes more than 6,000,000 acres of irrigated agricultural land and produces more hydroelectric power than any other North American river; (5)significant commerce takes place on the federally authorized Columbia Snake River System navigation channel, which is 465 miles in length, from the mouth of the Columbia River to Lewiston, Idaho; 
(6)the Basin— (A)historically constituted the largest salmon-producing river system in the world, with annual returns peaking at as many as 16,000,000 fish; and 
(B)as of the date of enactment of this Act— (i)supports economically important commercial and recreational fisheries; 
(ii)supports treaty tribal fisheries; (iii)is home to numerous species of salmonids, including steelhead, bull trout, and Kootenai white sturgeon, that are listed as threatened species or endangered species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); and 
(iv)is a cultural and historical resource and provides sports and recreation opportunities for millions annually; (7)toxics are present throughout the Columbia River Basin that are harmful to humans, fish, and wildlife; 
(8)studies have shown that Columbia River fish contain a wide array of contaminants; (9)a fish consumption survey in the Columbia River Basin showed that tribal members were eating 6 to 11 times more fish than the estimated national average; 
(10)in 2013, the States of Oregon and Washington issued a fish advisories warning against consumption of resident fish between Bonneville Dam to McNary Dam because of toxic contamination; (11)in 1995, the lower river and estuary was designated an estuary of national significance in accordance with section 320 of the Federal Water Pollution Control Act (33 U.S.C. 1330), because of degradation and contamination in the lower river, lack of structure to coordinate programs and policies, significance of the lower river to survival of species throughout the basin, and the importance of the lower river to the economic viability of the region; and 
(12) 
(A)in 2006, the Administrator of the Environmental Protection Agency named the Columbia River Basin 1 of the 10 large aquatic ecosystems in the United States; (B)the Columbia River Basin is the only large aquatic ecosystem in the United States that does not receive dedicated appropriations as a large aquatic ecosystem; and 
(C)the other 9 large aquatic ecosystems receive appropriations through the Geographic Programs program area of the Environmental Protection Agency. 3.Columbia River Basin restorationTitle I of the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) is amended by adding at the end the following: 
 
123.Columbia river basin restoration 
(a)Definitions 
(1)Action plan 
(A)In generalThe term Action Plan means the Columbia River Basin Toxics Reduction Plan developed by the Environmental Protection Agency and the Columbia River Toxics Reduction Working Group in 2010. (B)InclusionsThe term Action Plan includes any amendments to the plan. 
(2)Columbia River BasinThe term Columbia River Basin means the entire United States portion of the Columbia River watershed. (3)Estuary PartnershipThe term Estuary Partnership means the Lower Columbia River Estuary Partnership, an entity created by the States of Oregon and Washington and the Environmental Protection Agency under section 320. 
(4)Estuary plan 
(A)In generalThe term Estuary Plan means the Estuary Partnership Comprehensive Conservation and Management Plan adopted by the Environmental Protection Agency and the Governors of Oregon and Washington on October 20, 1999, under section 320. (B)InclusionsThe term Estuary Plan includes any amendments to the plan. 
(5)Lower Columbia River EstuaryThe term Lower Columbia River Estuary means the mainstem Columbia River from the Bonneville Dam to the Pacific Ocean and tidally influenced portions of tributaries to the Columbia River in that region. (6)Middle and Upper Columbia River BasinThe term Middle and Upper Columbia River Basin means the region consisting of the United States portion of the Columbia River Basin above Bonneville Dam. 
(7)ProgramThe term Program means the Columbia River Basin Restoration Program established under subsection (b)(1)(A). (8)Working GroupThe term Working Group means— 
(A)the Columbia River Basin Toxics Reduction Working Group established under subsection (c); and (B)with respect to the Lower Columbia River Estuary, the Estuary Partnership. 
(b)Columbia River Basin restoration program 
(1)Establishment 
(A)In generalThe Administrator shall establish within the Environmental Protection Agency a Columbia River Basin Restoration Program for the purposes of reducing toxic contamination and cleaning up contaminated sites throughout the Columbia River Basin. (B)No effect on existing authorityThe Program shall not modify any legal or regulatory authority or program in effect as of the date of enactment of this section, including the roles of Federal agencies in the Columbia River Basin. 
(C)Relationship to existing activitiesThe Program shall— (i)build on the work and collaborative structure of the existing Columbia River Toxics Reduction Working Group representing the Federal Government, State, tribal, and local governments, industry, and nongovernmental organizations, which was convened in 2005 to develop a collaborative toxic contamination reduction approach for the Columbia River Basin; 
(ii)in the Lower Columbia River Basin and Estuary, build on the work and collaborative structure of the Estuary Partnership; (iii)coordinate with other efforts, including activities of other Federal agencies in the Columbia River Basin, to avoid duplicating activities or functions; and 
(iv)not impede implementation of existing agreements or other recovery and mitigation programs. (2)Scope of programThe Program shall consist of a collaborative stakeholder-based program for reducing toxic contamination throughout the Columbia River Basin. 
(3)DutiesThe Administrator shall— (A)assess trends in water quality and toxic contamination or toxics reduction, including trends that affect uses of the water of the Columbia River Basin; 
(B)collect, characterize, and assess data on toxics and water quality to identify possible causes of environmental problems; (C)provide the Working Group with data, analysis, reports, or other information; 
(D)provide technical assistance to the Working Group, and to State governments, tribal governments, and local governments participating in the Working Group, to assist those agencies and entities in— (i)developing updates to the Action Plan; 
(ii)recommending and prioritizing projects and actions for the Action Plan; and (iii)reviewing progress and effectiveness of projects and actions implemented, as well as cumulative progress toward the goals of this section, and the Action Plan; 
(E)periodically update the Action Plan and the Estuary Plan as required by counsel, and ensure that those plans, when considered together and in light of relevant plans developed by other Federal or State agencies, form a coherent toxic contamination reduction strategy for the Columbia River Basin; (F)track progress toward meeting the identified goals and objectives of the Action Plan by coordinating and reporting environmental data related to the Action Plan and the Estuary Plan and making the data and reports on the data available to the public; and 
(G)provide grants in accordance with subsection (d) for projects that— (i)assist in— 
(I)eliminating or reducing pollution; (II)cleaning up contaminated sites; 
(III)improving water quality; (IV)monitoring to evaluate trends; 
(V)reducing runoff; (VI)protecting habitat; or 
(VII)promoting citizen engagement or knowledge; (ii)address the goals, tasks, or action items in the Action Plan or the Estuary Plan; and 
(iii)are recommended by the Working Group to implement the Estuary Plan. (c)Stakeholder working group (1)EstablishmentThe Administrator shall establish a Columbia River Basin Toxics Reduction Working Group. 
(2)Membership 
(A)In generalMembership in the Working Group shall be on a voluntary basis and any person invited by the Administrator under this subsection may decline membership. (B)Invited representativesThe Administrator shall invite, at a minimum, representatives of— 
(i)each State located in whole or in part within the Columbia River Basin; (ii)the Governors of each State located in whole or in part with the Columbia River Basin; 
(iii)each federally recognized Indian tribe in the Columbia River Basin; (iv)local governments located in the Columbia River Basin; 
(v)industries operating in the Columbia River Basin that affect or could affect water quality; (vi)electric, water, and wastewater utilities operating in the Columba River Basin; 
(vii)private landowners in the Columbia River Basin; (viii)soil and water conservation districts in the Columbia River Basin; 
(ix)nongovernmental organizations that have a presence in the Columbia River Basin; (x)the general public in the Columbia River Basin; and 
(xi)the Estuary Partnership. (3)Geographic representationThe Working Group shall include representatives from— 
(A)each State; and (B)each of the Lower, Middle, and Upper Basins of the Columbia River. 
(4)Duties and responsibilitiesThe Working Group shall— (A)participate in developing updates to the Action Plan, including by providing comments on the updates; 
(B)recommend and prioritize projects and actions for the Action Plan; and (C)review the progress and effectiveness of projects and actions implemented, as well as cumulative progress toward the goals of this section, and the Action Plan. 
(5)Lower Columbia River Estuary 
(A)Estuary Partnership 
(i)In generalThe Estuary Partnership shall perform the duties and fulfill the responsibilities of the Working Group described in paragraph (4) as those duties and responsibilities relate to the Lower Columbia River Estuary for such time as the Estuary Partnership is the management conference for the Lower Columbia River National Estuary Program under section 320. (ii)DesignationIf the Estuary Partnership ceases to be the management conference for the Lower Columbia River National Estuary Program under section 320, the Administrator may designate the new management conference to assume the duties and responsibilities of the Working Group described in paragraph (4) as those duties and responsibilities relate to the Lower Columbia River Estuary. 
(B)Estuary plan 
(i)In generalThe Estuary Plan shall function as the Action Plan for the Lower Columbia River Estuary for such time as there is an Estuary Plan in place pursuant to section 320. (ii)IncorporationIf the Estuary Partnership is removed from the National Estuary Program, the duties and responsibilities for the lower 146 miles of the Columbia River pursuant to this Act shall be incorporated into the duties of the Working Group. 
(d)Grants 
(1)In generalThe Administrator shall establish a voluntary, competitive Columbia River Basin toxics program to provide grants to State governments, tribal governments, regional water pollution control agencies and entities, local government entities, nongovernmental entities, or soil and water conservation districts to develop or implement projects authorized under this section for the purpose of implementing the Action Plan and the Estuary Plan. (2)Federal share (A)In generalExcept as provided in subparagraph (B), the Federal share of the cost of any project or activity carried out using funds from a grant provided to any person (including a State, tribal, or local government or interstate or regional agency) under this subsection for a fiscal year— 
(i)shall not exceed 75 percent of the total cost of the project or activity; and (ii)shall be made on condition that the non-Federal share of that total cost shall be provided from non-Federal sources. 
(B)ExceptionsWith respect to cost-sharing for a grant provided under this subsection— (i)a tribal government may use Federal funds for the non-Federal share; and 
(ii)the Administrator may increase the Federal share under such circumstances as the Administrator determines to be appropriate. (3)AllocationIn making grants using funds appropriated to carry out this section, the Administrator shall— 
(A)provide not less than 25 percent of the funds to make grants for projects, programs, and studies in the Lower Columbia River Estuary; (B)provide not less than 25 percent of the funds to make grants for projects, programs, and studies in the Middle and Upper Columbia River Basin, which includes the Snake River Basin; and 
(C)retain for Environmental Protection Agency not more than 5 percent of the funds for purposes of implementing this section. (4)Reporting (A)In generalEach grant recipient under this subsection shall submit to the Administrator reports on progress being made in achieving the purposes of this section. 
(B)RequirementsThe Administrator shall establish requirements and timelines for recipients of grants under this section to report on progress made in achieving the purposes of this section and the goals of the Action Plan and the Estuary Plan. (5)Relationship to other funding (A)In generalNothing in this section limits the eligibility of the Estuary Partnership to receive funding under section 320(g). 
(B)LimitationNone of the funds made available under this subsection may be used for the administration of a management conference under section 320. (e)Annual budget planThe President, as part of the annual budget submission of the President to Congress under section 1105(a) of title 31, United States Code, shall submit information regarding each Federal agency involved in protection and restoration of the Columbia River Basin, including an interagency crosscut budget that displays for each Federal agency— 
(1)the amounts obligated for the preceding fiscal year for protection and restoration projects, programs, and studies relating to the Columbia River Basin; (2)the estimated budget for the current fiscal year for protection and restoration projects, programs, and studies relating to the Columbia River Basin; and 
(3)the proposed budget for protection and restoration projects, programs, and studies relating to the Columbia River Basin. (f)Authorization of appropriationsThere is authorized to be appropriated to the Administrator to carry out this section $50,000,000 for each of fiscal years 2016 through 2021, to remain available until expended.. 
 
